DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 6/09/2021 is acknowledged. Accordingly, claims 1-14 have been amended, and claims 15-16 have been newly added. Thus currently claims 1-16 are pending.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 1 is objected to because of the following informalities:  

In claim 1, the following phrases:
a first opening” on lines 12-13, should be changed to -- a first opening of the at least three first openings – , – one opening of the at least three first openings – or – one of the at least three first openings –, to ensure the claimed first opening is understood as one of the at least three openings, as disclosed in the specifications. 
“a second opening” on line 16, should be changed to -- a first opening of the at least three second openings – , – one opening of the at least three second openings – or – one of the at least three second openings –, so as to avoid confusion with the openings of the at least three first openings.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Behr eta al. (US 20140376232 A1, hereinafter, “Behr”).

Regarding claim 1, Behr teaches an illumination device (semiconductor light source module 1, see figures 1-8) for a motor vehicle headlight (see ¶ 27), the illumination device (1) comprising:
an optical assembly (formed by light-emitting diode chips 40 mounted on a heat sink 10, where light from 40 is reflected forward by light-reflecting inner side 21, see fig 2-3), which comprises at least one light source (40, see fig 2) and a cooling element (10, see fig 8) that is assigned to the at least one light source (40) and has at least three first openings (holes 121, see fig 6), wherein the optical assembly (40, 10, 21) is designed for projecting a light pattern (light reflected by 21) in front of the motor vehicle headlight (see ¶ 27);
a supporting frame (support 3, see fig 6), which has at least three second openings (apertures 34, see fig 6) that are assigned to the at least three first openings (121) of the cooling element (10); and 
an adapter component (optical unit 2, see fig 6), which has a number of dowel pins (dowels 23, see fig 6) that corresponds to the number of first openings (121) of the cooling element (10), with said dowel pins (23) corresponding to the first openings (121), and with the dowel pins (23) respectively having a threaded bore (screw thread in their interiors, see ¶ 29 and fig 3) and respectively being inserted into a first opening (one of 121) of the cooling element (10), 
wherein a screw unit (screws 5, see fig 5) with a mating thread (see screw thread, see fig 5) corresponding to the threaded bore (screw thread interior) is provided for each dowel pin (23), wherein said screw unit (5s) penetrates the supporting frame (3) through a second opening (one of 34) of the supporting frame (3) and is screwed 

Regarding claim 2, Behr teaches wherein the cooling element (10) has exactly three first openings (121 for each screw 5).

Regarding claim 3, Behr teaches wherein the supporting frame (3) has exactly three second openings (34, for each dowel 23).

Regarding claim 4, Behr teaches wherein the cooling element (10) is made of metal (see ¶ 30).

Regarding claim 6, Behr teaches wherein the adapter component (2) is respectively realized integrally or in one piece (integrally molded, see ¶ 29).

Regarding claim 7, Behr teaches wherein the dowel pins (23) respectively comprise at least one catch element (shoulder 230, see fig 3), wherein the at least one catch element (230) is designed for engaging into a mating catch element (supporting 

Regarding claim 8, Behr teaches wherein the at least one catch element (230) is realized in the form of a catch projection or in the form of an undercut (as seen in fig 3).

Regarding claim 9, Behr teaches wherein the mating catch element (230) is realized in the form of a catch projection (see lower part of 120 projecting inwards) or in the form of an undercut.

Regarding claim 10, Behr teaches wherein the catch element (230) and the dowel pin (23) are respectively realized integrally or in one piece (as seen in fig 3).

Regarding claim 14, Behr teaches a motor vehicle headlight (see ¶ 27) with at least one illumination device (1) according to claim 1.

Regarding claim 15, Behr teaches wherein the metal is aluminum (see 10 made of aluminum, see ¶ 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Behr.

Regarding claim 5, Behr teaches wherein the adapter component (2) is made of plastic.
However, one of ordinary skill would have considered utilizing lighter materials so as to reduce the overall weight of the device. 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the adapter component as taught by Behr of a plastic material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been 

Regarding claims 12 and 16, Behr teaches wherein the second openings (34) of the supporting frame (3) are arranged in such a way that imaginary connecting lines between the second openings (34) of the supporting frame (3) form a triangle (imaginary triangle, see fig 7 and ¶ 28).
Behr does not explicitly teach the triangle is a rectangular triangle, and wherein the rectangular triangle is an isosceles rectangular triangle.
However, one of ordinary skill would have considered a variety of positions for the second openings so that the dowels and screws are positioned to better support the illumination device together.
It would have been an obvious matter of design choice to modify the triangular position of the second openings of Behr in a rectangular isosceles triangle, since the applicant has not disclosed that the specific triangular positioning solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the second openings in the triangular positioning taught by Behr or in a slightly different position. In this case, selecting a given opening positions would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Behr in view of Schroeder et al. (DE 19650864 A1, hereinafter, “Schroeder”).

Regarding claim 11, Behr teaches wherein a respective screw unit (5s) comprises a screw (5), which has the mating thread (thread of 5) and a screw head (see screw head in fig 3), but,
Behr does not teach a bearing element, wherein the screw head is rotatably supported in the bearing element, and wherein the bearing element is arranged in a second opening of the supporting frame.
Schroeder teaches a screw unit (screw 54 with expansion element 26 and spacer element 14, see fig 3) joining a first (opening 52) of an optical assembly (vehicle part 12) with a second opening (receptacle 40) of a support frame (housing 10);
a bearing element (at least one tooth 44, see fig 3), wherein the screw head (screw head 56) is rotatably supported in the bearing element (44), and wherein the bearing element (44) is arranged in a second opening (40) of the supporting frame (10).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the bearing element as taught by Schroeder into the teachings of Behr in order to bring about a secure fixation of the optical assembly to the support frame. One of ordinary skill would have been motivated to make this modification to ensure a thorough assembly.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Behr in view of Behr et al. (DE 102012216578 A1, hereinafter, “Behr578”).

Regarding claim 13, Behr teaches wherein the optical assembly (40, 10, 21) is designed for projecting a beam (as expected from headlights, see ¶ 27) in front of the illumination device (1); but 
Behr does not explicitly teach the beam is an auxiliary high beam spot.
Behr578 teaches an illumination device ( lighting device 1, see figures 1-2) capable of projecting a light beam (provided by semiconductor light sources 11 and reflector 3);
the beam is an auxiliary high beam spot (high beam function, see page, ¶ of translation attached to this office action).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the functionality of Behr578 into the teachings of Behr since the patented structure would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). One of ordinary skill would have been motivated to make this modification to illuminate further ahead of the vehicle while traveling. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hess Rainer (US 20200003387 A1) discloses an illumination device having an adapter component with dowels configured to be attached to screws and provide a strong connection between a cooling element and an optical assembly.

Lin Meilyin (US 20080259628 A1) discloses an illumination device for a headlight where the housing and other components of the device are joined by screws and dowels of different forms and shapes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875